Citation Nr: 1028555	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-07 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

2.  Entitlement to an increased (compensable) rating for 
hemorrhoidal skin tags, status-post left lateral anal 
sphincterectomy and hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1994 to 
October 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2007 rating decision in which the RO, inter alia, denied 
the Veteran's claims of a rating in excess of 10 percent for 
lumbosacral strain and a compensable rating for hemorrhoidal skin 
tags.  In November 2007, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
January 2008, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
February 2008.

In her substantive appeal, the Veteran indicated that she did not 
want a hearing before a Veterans Law Judge unless her submitted 
statements were not sufficient to grant compensation for either 
issue being appealed.  In May 2010, the Veteran was sent a letter 
requesting clarification if she wanted a hearing before a 
Veterans Law Judge.  This letter was returned by the U. S. Postal 
Service with a forwarding address.  In June 2010, a new letter 
was sent to the Veteran at the forwarding address provided by the 
U. S. Postal Service; the letter indicated that if the Veteran 
did not respond within 30 days from the date of the letter, the 
Board would assume that the Veteran did not want a hearing and 
would proceed accordingly.  The June 2010 letter was not returned 
by the U.S. Postal Service as undeliverable, and no response from 
the Veteran has been received.  Thus, the Board will proceed with 
consideration of the claims on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate both claims on appeal have been accomplished.

2.  Pertinent to the September 2006 claim for increase, the 
Veteran's service-connected lumbosacral strain has primarily been 
manifested by limited motion and pain; however, forward flexion 
of the thoracolumbar spine has not been limited to 60 degrees or 
less, the combined range of motion of the thoracolumbar spine has 
not been to 120 degrees or less; there has been no muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; and no separately ratable neurological 
manifestations of service-connected back disability.

3.  Pertinent to the September 2006 claim for increase, the 
Veteran's service-connected hemorrhoidal skin tags have primarily 
been manifested by small hemorrhoids; however, there has been no 
persistent bleeding, fissures, or large or thrombotic irreducible 
hemorrhoids with excessive redundant tissue.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (for revised DCs 5235-5243(as in effect 
since September 26, 2003).

2.  The criteria for a compensable rating for hemorrhoidal skin 
tags, status-post left lateral anal sphincterectomy and 
hemorrhoidectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7336 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claims, in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO.  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for an increased 
rating for service-connected lumbosacral strain and hemorrhoidal 
skin tags, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter also provided the Veteran 
with general information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  The March 2007 RO 
rating decision reflects the initial adjudication of the claims 
after issuance of the January 2007 letter.  

The January 2008 SOC and an April 2008 letter set forth 
potentially applicable rating criteria for evaluating the 
Veteran's lumbosacral strain and hemorrhoid skin tag 
disabilities.  After issuance of the above-described notice, and 
opportunity for the Veteran to respond, the August 2009 
supplemental SOC (SSOC) reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the report of a February 2007 VA 
examination.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by her representative, on her behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  The Board notes that in a 
March 2010 informal hearing presentation, the Veteran's 
representative asserted that the Veteran previously had been 
treated at the Washington, DC VAMC, and the VA had not obtained 
the records.  However, the Board observes that on a March 2008 VA 
form 21-4142 (Authorization and Consent to Release Information to 
the VA), the Veteran indicated that she had only been treated at 
the Washington, DC VAMC in June 2004.  These records had 
previously been obtained and associated with the claims file by 
the RO.  Thus, all records of the Veteran's claimed medical 
treatment have been obtained.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of either matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods.   

A.  Lumbosacral Strain

Effective September 26, 2003-prior to the filing of the 
Veteran's September 2006-the criteria for rating all spine 
disabilities (to include lumbosacral strain, designated under 
current DC 5237) are set forth in a General Rating Formula for 
Diseases and Injuries of the Spine.  Under the General Rating 
Formula, a 10 percent rating is assignable for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees.  A rating of 20 percent is assignable for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine is 30 
degrees or less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent rating is assignable for unfavorable ankylosis of the 
entire spine.  These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 
5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, are 
considered normal range of motion of the thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying scheduler criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Pertinent to the September 2006 claim for increase, a few private 
records have been associated with the claims file; however, none 
of these records include findings pertinent to evaluation of the 
Veteran's lumbosacral strain.

Rather, the report of VA examination in February 2007 is the 
primary evidence for consideration.  During this examination, the 
Veteran reported experiencing constant, localized pain, 
stiffness, and weakness.  She rated her pain as an 8 on a 1 (low) 
to 10 (high) pain scale.  She said that the pain could be 
elicited by physical activity and was relieved by rest, 
medication, and muscle relaxants.  She said that she could 
function with medications, which she would purchase over-the-
counter.  The Veteran indicated that her spine disability did not 
cause incapacitation, and the examiner noted that no functional 
impairment resulted from the spine disability.

On examination, the Veteran's posture and gait were within normal 
limits.  She did not require an assistive device for ambulation.  
The examiner found no evidence of radiating pain or muscle spasm.  
Tenderness was noted.  The straight leg raising test was negative 
on the right and left, and there was no ankylosis of the lumbar 
spine.  Forward flexion of the thoracolumbar spine was to 90 
degrees with pain occurring at 70 degrees.  Extension was to 30 
degrees with pain occurring at 20 degrees.  Right and left 
lateral flexion were to 30 degrees with pain occurring at 20 
degrees.  The examiner noted that the joint function of the spine 
was not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  There was 
symmetry of spinal motion with normal curvatures of the spine.  
The examiner concluded that there were no signs of intevertebral 
disc syndrome with chronic and permanent nerve root involvement.

Considering the pertinent evidence, the Board finds that a rating 
greater than 10 percent for the Veteran's lumbosacral strain is 
not warranted.

First addressing the General Rating Formula, the Board notes 
that, pertinent to the September 2006 claim for increase, the 
Veteran's demonstrated range of motion has not been shown to meet 
the requirements for a 20 percent rating.  In this regard, as 
shown on February 2007 VA examination, forward flexion of the 
thoracolumbar spine was 90 degrees.  This degree of impairment is 
actually less than that contemplated by the criteria for the 
Veteran's present 10 percent rating under the General Formula for 
lumbosacral strain.  Forward flexion has not been shown to be 
limited to 60 degrees or less, as required for the next higher, 
20 percent rating.  Furthermore, the combined range of motion of 
the Veteran's thoracolumbar spine has been greater than 235 
degrees.  There also has been no evidence of muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

Specifically as regards the DeLuca factors (identified and 
addressed above), the Board notes that the February 2007 examiner 
noted that pain was associated with the range of motion.  
However, as indicated, the criteria under the General Rating 
Formula are applied with or without symptoms such as pain, and 
during the examination, the Veteran was able to accomplish the 
range of motion indicated above.  The Board also notes that, 
while the February 2007 examiner commented that motions caused 
pain, she did not find that such motion decreased on repetition.  
Moreover, while that examiner found fatigue, weakness, and a lack 
of endurance, these findings also are not shown to result any 
corresponding motion loss that would support a higher rating.  In 
short, the 10 percent rating adequately compensates the Veteran 
for her pain and other DeLuca factors provide no basis for 
assignment of any higher rating.

Overall, the Board finds that the medical evidence is consistent 
with no more than a 10 percent rating under the General Rating 
Formula.  Since the medical evidence does not support the 
assignment of the next higher, 20 percent, rating under the 
General Rating Formula, it logically follows that no higher 
rating under the General Rating Formula is assignable.  In 
reaching this conclusion, the Board has considered the Veteran's 
complaints on examination, but does not find them more probative 
than the objective medical findings.

The Board also notes that, under Note (1) of the General Rating 
Formula, VA must consider whether combining ratings for 
orthopedic and neurological manifestations would result in a 
higher rating for the Veteran's service-connected lumbosacral 
strain.  However, such would not be the case here.  None of the 
evidence of record indicates that the Veteran has any 
neurological impairment.  The February 2007 VA examiner indicated 
that the Veteran's motor and sensory functions were within normal 
limits.  Since there has been no objective evidence of 
neurological impairment attributable to the lumbosacral strain, 
the Board finds that there is no basis for separate, compensable 
ratings under this provision.  

Finally, although the revised criteria sets forth a Formula for 
Rating IVDS on the Basis of Incapacitating episodes, here, the 
disability also is not shown to involve IVDS at any time 
pertinent to the September 2006 claim for increase.

B.  Hemorrhoidal Skin Tags

The RO has evaluated the Veteran's hemorrhoidal skin tags under 
Diagnostic Code 7336. Under that diagnostic code, a 
noncompensable rating is assignable for mild or moderate 
symptoms.  A 10 percent rating is assignable for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  A maximum 20 percent 
rating is assigned for hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2009).

During a February 2007 VA examination, the Veteran reported that 
she did not have a stool leakage problem.  She said that she had 
hemorrhoids which would recur occasionally.  She treated them 
with Preparation H.  The examiner observed two skin tags along 
the perianal region and no hemorrhoids.  No rectum fistula was 
noted.  Although a blood test revealed signs of anemia, the 
examiner concluded that the Veteran's rectum condition did not 
cause significant anemia or malnutrition.  

In January 2008, a private examiner observed the presence of a 
small hemorrhoid.

Considering the pertinent evidence, the Board finds that a 
compensable rating for the Veteran's hemorrhoidal skin tags is 
not warranted at any point pertinent to the claim for increase.  
The evidence shows that the Veteran has had a small hemorrhoid.  
There is no sign of persistent bleeding, fissures, large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue as required for a compensable rating under Diagnostic Code 
7336.  

The Board recognizes that secondary anemia is listed as a 
criterion for a 20 percent rating under Diagnostic Code 7336.  
However, although a blood test revealed signs of anemia during 
the February 2007 examination, the test did not result in an 
actual diagnosis of anemia.  Additionally, the examiner 
specifically concluded that the Veteran's hemorrhoid disability 
did not cause significant anemia or malnutrition.  Absent a 
finding of large or thrombotic, irreducible hemorrhoids or 
persistent bleeding, fissures, or anemia, the Board finds that 
the criteria for a compensable rating for hemorrhoidal skin tags 
have not been met.

C.  Conclusion

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of either disability under consideration, 
pursuant to Hart (cited to above), and that a rating in excess of 
10 percent for lumbosacral strain and a compensable rating for 
hemorroidal skin tags must be denied.  In reaching these 
conclusions, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against assignment of any higher rating for 
either disability under the applicable criteria, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




ORDER

A rating in excess of 10 percent for lumbosacral strain is 
denied.

A compensable rating for hemorrhoidal skin tags, status-post left 
lateral anal sphincterectomy and hemorrhoidectomy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


